 



Exhibit 10(s)
COMPASS BANCSHARES, INC.
SPECIAL SUPPLEMENTAL RETIREMENT PLAN
AS AMENDED AND RESTATED AS OF JANUARY 1, 2005
ARTICLE I
Purpose and Adoption of Plan
     1.1 Adoption: Compass Bancshares, Inc. (the “Company”) adopted and
established the Compass Bancshares, Inc. Special Supplemental Retirement Plan
(the “Plan”) effective as of May 1, 1997. The Plan is an unfunded top hat
deferred compensation arrangement with benefits payable solely from the general
assets of the Company.
     1.2 Purpose: The general purpose of this Plan is to provide a supplemental
retirement benefit in excess of the retirement benefit payable under the Compass
Bancshares, Inc. Retirement Plan (“Retirement Plan”) to be calculated
(a) without regard to the limitations imposed by the Code that are applicable to
the Retirement Plan and (b) by including bonuses and other incentive
compensation that would otherwise be excluded from the definition of
“Compensation” used to determine such retirement benefits under the Retirement
Plan. The Company intends to limit participation in the Plan to a select group
of management or highly compensated employees so that the Plan is an unfunded
top hat plan exempt from the requirements of Parts 2, 3 and 4 of Title I of
ERISA.
     1.3 Purpose and Effect of 2005 Amendment and Restatement. The purpose of
this amendment and restatement is to (a) incorporate changes made to the Plan by
Amendments Number One and Two adopted effective as of February 27, 2000, and
February 9, 2001, respectively, (b) comply fully with Section 409A of the Code
and the Treasury regulations and other guidance issued pursuant thereto and
(c) increase the Supplemental Benefits due D. Paul Jones, Jr. This amendment and
restatement shall be effective as of January 1, 2005, except in the case of the
increase in the Supplemental Benefit due D. Paul Jones, Jr., which provision is
effective as of June 19, 2006. With respect to any former employee of the
Company or any Employing Company who commenced the receipt of Supplement
Benefits provided under this Plan on or before December 31, 2004, the provisions
of this Plan prior to this amendment and restatement shall continue to govern
such benefits.
ARTICLE II
Definitions
     For purposes of the Plan the following terms shall have the following
meanings unless a different meaning is plainly required by the context:
     2.1 “Administrative Committee” shall mean the Compensation Committee of the
Board of Directors.
     2.2 “Board of Directors” shall mean the Board of Directors of the Company.
     2.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.
     2.4 “Company” shall mean Compass Bancshares, Inc.

 



--------------------------------------------------------------------------------



 



     2.5 “Employee” shall mean any person who is currently employed by an
Employing Company.
     2.6 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
     2.7 “Employing Company” shall mean the Company or any affiliate or
subsidiary (direct or indirect) of the Company.
     2.8 “Key Employee” shall mean, for purposes of this Plan and in accordance
with Section 409A of the Code, a key employee as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof.
     2.9 “Participant” shall mean an Employee or former Employee of the Company
who is eligible to receive benefits under the Plan.
     2.10 “Plan” shall mean Compass Bancshares, Inc. Special Supplemental
Retirement Plan as amended from time to time.
     2.11 “Plan Year” shall mean the twelve (12) month period commencing January
1st and ending on the last day of December next following, except the first Plan
Year shall be May 1, 1997 through December 31, 1997.
     2.12 “Retirement Plan” shall mean the Compass Bancshares, Inc. Retirement
Plan, as amended from time to time.
     2.13 “Separation from Service” and “Separate from Service” shall mean a
Participant’s separation from service as an employee with any Employing Company
for purposes of Section 409A of the Code. A transfer of employment within or
among the Employing Companies and any member of a controlled group, as provided
in Section 409A(d)(6) of the Code, shall not be deemed a Separation from
Service.
     The words in the masculine gender shall include the feminine and neuter
genders and words in the singular shall include the plural and words in the
plural shall include the singular. Other terms used in this Plan shall have the
same meaning as they have in the Retirement Plan.
ARTICLE III
Administration of Plan
     3.1 The Administrative Committee shall be responsible for the general
administration of the Plan. The Administrative Committee may select a chairman
and may select a secretary (who may, but need not, be a member of the
Administrative Committee) to keep its records or to assist it in the discharge
of its duties. A majority of the members of the Administrative Committee shall
constitute a quorum for the transaction of business at any meeting. Any
determination or action of the Administrative Committee may be made or taken by
a majority of the members present at any meeting thereof, or without a meeting
by resolution or written memorandum concurred in by a majority of the members.

2



--------------------------------------------------------------------------------



 



     3.2 No member of the Administrative Committee shall receive any
compensation from the Plan for his service.
     3.3 The Administrative Committee shall administer the Plan in accordance
with its terms and shall have all powers necessary to carry out the provisions
of the Plan as more particularly set forth herein. It shall interpret the Plan
and shall determine all questions arising in the administration, interpretation
and application of the Plan. Any such determination by it shall be conclusive
and binding on all persons. It may adopt such regulations as it deems desirable
for the conduct of its affairs. It may appoint such accountants, counsel,
actuaries, specialists and other persons as it deems necessary or desirable in
connection with the administration of this Plan, and shall be the agent for the
service of process.
     3.4 The Administrative Committee shall be reimbursed by the Company for all
reasonable expenses incurred by it in the fulfillment of its duties. Such
expenses shall include any expenses incident to its functioning, including, but
not limited to, fees of accountants, counsel, actuaries, and other specialists,
and other costs of administering the Plan.
     3.5 (a) The Administrative Committee is responsible for the daily
administration of the Plan. It may appoint other persons or entities to perform
any of its fiduciary functions. The Administrative Committee and any such
appointee may employ advisors and other persons necessary or convenient to help
it carry out its duties, including its fiduciary duties. The Administrative
Committee shall review the work and performance of each such appointee, and
shall have the right to remove any such appointee from his position. Any person,
group of persons or entity may serve in more than one fiduciary capacity.
          (b) The Administrative Committee shall maintain accurate and detailed
records and accounts of Participants and of their rights under the Plan and of
all receipts, disbursements, transfers and other transactions concerning the
Plan. Such accounts, books and records relating thereto shall be open at all
reasonable times to inspection and audit by the Board of Directors and by
persons designated thereby.
          (c) The Administrative Committee shall take all steps necessary to
ensure that the Plan complies with the law at all times. These steps shall
include such items as the preparation and filing of all documents and forms
required by any governmental agency; maintaining of adequate Participants’
records; withholding of applicable taxes and filing of all required tax forms
and returns; recording and transmission of all notices required to be given to
Participants and their Beneficiaries; the receipt and dissemination, if
required, of all reports and information received from an Employing Company; and
doing such other acts necessary for the proper administration of the Plan. The
Administrative Committee shall keep a record of all of its proceedings and acts,
and shall keep all such books of account, records and other data as may be
necessary for proper administration of the Plan. The Administrative Committee
shall notify the Company upon its request of any action taken by it, and when
required, shall notify any other interested person or persons.
     3.6 The procedures for filing claims for payments under the Plan are
described below:
          (a) Submission of Claim. It is the intent of the Company to make
payments under the Plan without the Participant or beneficiary thereof
(“claimant”) having to complete or submit any claim forms. However, any claimant
who believes he or she is entitled to a payment under the Plan may submit a
claim for payment to the Administrative Committee. Any claim for

3



--------------------------------------------------------------------------------



 




payments under the Plan must be made by the claimant in writing and state the
claimant’s name and nature of benefits payable under the Plan. The claimant’s
claim shall be deemed to be filed when delivered to a member of the
Administrative Committee which shall make all determinations as to the right of
any person persons to benefits hereunder.
          (b) Notice of Denial of Claim. If the claim is wholly or partially
denied, the Administrative Committee shall provide written or electronic notice
thereof to the claimant within a reasonable period of time, but not later than
ninety (90) days after receipt of the claim. An extension of time for processing
the claim for benefits is allowable if special circumstances require an
extension, but such an extension shall not extend beyond one hundred eighty
(180) days from the date the claim for benefits is received by the
Administrative Committee. Written notice of any extension of time shall be
delivered or mailed within ninety (90) days after receipt of the claim and shall
include an explanation of the special circumstances requiring the extension and
the date by which the Administrative Committee expects to render the final
decision.
          The notice of adverse benefit determination shall (i) specify the
reason for the denial; (ii) reference the provisions of this Plan on which the
denial is based; (iii) describe the additional material or information, if any,
necessary for the claimant to receive benefits and explain why such information
is necessary; (iv) indicate the steps to be taken by the claimant if a review of
the denial is desired, including the time limits applicable thereto; and
(v) contain a statement of the claimant’s right to bring a civil action under
ERISA in the event of an adverse determination on review. If notice of the
adverse benefit determination is not furnished in accordance with the preceding
provisions of this Section, the claim shall be deemed denied and the claimant
shall be permitted to exercise his right to review as set forth below.
          (c) Review of Denied Claim. If a claim is denied and a review is
desired, the claimant shall notify the Administrative Committee in writing
within sixty (60) days after receipt of written notice of a denial of a claim.
In requesting a review, the claimant may submit any written comments, documents,
records, and other information relating to the claim, the claimant feels are
appropriate. The claimant shall, upon request and free of charge, be provided
reasonable access to, and copies of, all documents, records and other
information “relevant” to the claimant’s claim for benefits. The Administrative
Committee shall review the claim taking into account all comments, documents,
records and other information submitted by the claimant, without regard to
whether such information was submitted or considered in the initial benefit
determination.
          (d) Decision on Review. The Administrative Committee shall provide the
claimant with written notice of its decision on review within a reasonable
period of time, but not later than sixty (60) days after receipt of a request
for a review. An extension of time for making the decision on the request for
review is allowable if special circumstances shall occur, but such an extension
shall not extend beyond one hundred twenty (120) days from the date the request
for review is received by the Administrative Committee. Written notice of the
extension of time shall be delivered or mailed within sixty (60) days after
receipt of the request for review, indicating the special circumstances
requiring an extension and the date by which the Administrative Committee
expects to render a determination.
          In the event of an adverse benefit determination on review, the notice
thereof shall (i) specify the reason or reasons for the adverse determination;
(ii) reference the specific provisions of this Plan on which the benefit
determination is based; (iii) contain a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies of
all

4



--------------------------------------------------------------------------------



 




documents, records and other information “relevant” to the claimant’s claim for
benefits; and (iv) inform the claimant of the right to bring a civil action
under the provisions of ERISA.
          For purposes hereof, documents, records and information shall be
considered “relevant” to the claimant’s claim if it (i) was relied upon in
making the benefit determination, (ii) was submitted, considered, or generated
in the course of making the benefit determination, whether or not actually
relied upon in making the determination; or (iii) demonstrates compliance with
the administrative processes and safeguards of this claims procedure.
          (e) Preservation of Remedies. After exhaustion of the claims procedure
as provided herein, nothing shall prevent the claimant from pursuing any other
legal or equitable remedy otherwise available, including the right to bring a
civil action under Section 502(a) of ERISA, if applicable.
ARTICLE IV
Arbitration
     4.1 Any controversy relating to a claim arising out of or relating to this
Plan, including, but not limited to claims for benefits due under this Plan,
claims for the enforcement of ERISA, claims based on the federal common law of
ERISA, claims alleging discriminatory discharge under ERISA, claims based on
state law, and assigned claims relating to this Plan shall be settled by
arbitration in accordance with the then current Employee Benefit Claims
Arbitration Rules of the American Arbitration Association (AAA) or any successor
rules which are hereby incorporated into the Plan by this reference; provided,
however, both the Company and the Participant shall have the right at any time
to seek equitable relief in court without submitting the issue to arbitration.
     4.2 Neither the Participant (or his beneficiary) nor the Plan may be
required to submit any such claim or controversy to arbitration until the
Participant (or his beneficiary) has first exhausted the Plan’s internal appeals
procedures set forth in Section 3.6. However, if the Participant (or his
beneficiary) and the Company agree to do so, they may submit the claim or
controversy to arbitration at any point during the processing of the dispute.
     4.3 The Company will bear all costs of an arbitration, except that the
Participant will pay the filing fee set by the AAA and the arbitrator shall have
the power to apportion among the parties expenses such as pre-hearing discovery,
travel, experts’ fees, accountants’ fees, and attorney’s fees and except as
otherwise provided herein. The decision of the arbitrator shall be final and
binding on all parties, and judgment on the arbitrator’s award may be entered in
any court of competent jurisdiction.
     4.4 If there is a dispute as to whether a claim is subject to arbitration,
the arbitrator shall decide that issue. The claim must be filed with the AAA
within the applicable statute of limitations period. The arbitrator shall issue
a written determination sufficient to ensure consistent application of the Plan
in the future.
     4.5 Any arbitration will be conducted in accordance with the following
provisions, not withstanding the Rules of the AAA. The arbitration will take
place in a neutral location within the metropolitan area in which the
Participant was or is employed by an Employing Company. The arbitrator will be
selected from the attorney members of the Commercial Panel of the AAA who reside
in the metropolitan area where the arbitration will take place and have at least
5 years of

5



--------------------------------------------------------------------------------



 



ERISA experience. If an arbitrator meeting such qualifications is unavailable,
the arbitrator will be selected from the attorney members of the National Panel
of Employee Benefit Claims Arbitrators established by the AAA.
     4.6 In any such arbitration, each party shall be entitled to discovery of
any other party as provided by the Federal Rules of Civil Procedure then in
effect; provided, however, that discovery shall be limited to a period of
60 days. The arbitrator may make orders and issue subpoenas as necessary. The
arbitrator shall apply ERISA, as construed in the federal Circuit in which the
arbitration takes place, to the interpretation of the Plan and the Federal
Arbitration Act to the interpretation of this arbitration provision. To the
extent that state law is not preempted by ERISA, then the law of Alabama
applies.
     4.7 Any party has the right to arrange for a stenographic record to be made
of the proceedings, which stenographic record shall be the official record.
Either party may make an offer of judgment at any time in accordance with the
procedures of Rule 68 (or its successor) of the Federal Rules of Civil
Procedure. The existence of such an offer is not admissible in any proceeding.
If the monetary award of the arbitrator to a party is less than any monetary
offer to that party plus 20 percent of such offer, then that party receiving
such award shall pay the other party his reasonable attorneys’ fees, experts’
fees, accountants’ fees and other costs incurred with respect to the arbitration
following the date of the offer of judgment. Such amount is to be deducted from
the award prior to payment. Arbitration is the exclusive remedy for any dispute
between the parties other than equitable relief which either party may seek
through the court system.
ARTICLE V
Eligibility
     5.1 Any Employee who is a member of a select group of management or highly
compensated Employees, who is eligible to participate in the Retirement Plan,
and who is selected for participation in the Plan by the Administrative
Committee in its sole discretion, shall be eligible to participate in the Plan.
An Employee who is selected to participate shall be designated on Exhibit A
attached hereto. An Employee shall become a Participant by agreeing to be bound
by the terms of the Plan, including the non-competition provisions of
Article VII.
     5.2 Notwithstanding the above, the Administrative Committee shall be
authorized to modify the eligibility requirements and rescind the eligibility of
any Participant if necessary to insure that the Plan is maintained primarily for
the purpose of providing deferred compensation to a select group of management
or highly compensated employees under ERISA.
ARTICLE VI
Benefits
     6.1 Subject to compliance with the provisions of Article VII, the benefits
(hereinafter referred to as “Supplemental Benefits”) payable to or on behalf of
a Participant under this Plan shall be determined based on the formula (A) minus
(B) where:
          “(A)” is the amount of such Participant’s benefits payable pursuant to
the Retirement Plan calculated in accordance with the terms and conditions
thereof, but without the application of (i) the limitations imposed by the
Retirement Plan to meet the requirements of Section 415 of the Code, (ii) any
maximum dollar limitation imposed by Section 401(a)(17) of the Code on the
amount of such

6



--------------------------------------------------------------------------------



 




Participant’s compensation that may be taken into account in determining the
amount of the Participant’s benefits under the Retirement Plan, (iii) the
exclusion from compensation recognized for computing benefits under the
Retirement Plan for amounts deferred under the non-qualified deferred
compensation plans of the Company, and after including (iv) the amount of the
average annual bonuses paid to the Participant for those five years (which need
not be consecutive) prior to the Participant’s Separation from Service during
which the Participant’s compensation that would be recognized under the
Retirement Plan if there were no tax law limitations and no exclusion for
deferred compensation amounts, plus his bonuses, produce the five highest years
of compensation plus bonuses.
          “(B)” is the amount of such Participant’s benefits actually payable
under the Retirement Plan calculated after application of (i) the limitations
imposed by the Retirement Plan to meet the requirements of Section 415 of the
Code, (ii) any maximum dollar limitation imposed by the Code on the amount of
such Participant’s compensation that may be taken into account in determining
the amount of the Participant’s benefits under the Retirement Plan, and
(iii) the exclusion from compensation recognized for computing benefits under
the Retirement Plan for amounts deferred under the non-qualified deferred
compensation plans of the Company and for amounts received as bonuses and other
incentive pay.
Notwithstanding the preceding provisions of this Section 6.1, in the event that
D. Paul Jones, Jr. shall Separate from Service on or after the date on which he
attains sixty (60) years of age, then in lieu of the amount of benefit
determined using “(A)” above, he shall receive a monthly retirement benefit for
the remainder of his life, beginning upon the first day of the month following
his Separation from Service (whether before or after his Normal Retirement Age),
calculated using the above formula but substituting for “(A)” thereof an amount
equal to: (x) sixty-five percent (65%) of his Average Monthly Compensation
calculated without the application of the limitations and exclusions described
in (i)-(iii) of “(A)” above, by including in such compensation his annual
bonuses and based upon his monthly compensation averaged over the three (3) Plan
Years that produce the highest Average Monthly Compensation, minus (y) his
Primary Social Security Benefit. If D. Paul Jones, Jr. shall die after the
commencement of retirement benefits calculated under this paragraph and is
survived by a spouse, his spouse shall be entitled to a monthly survivor benefit
for the remainder of her life calculated using the above formula but
substituting for purposes of calculating the benefit fifty percent (50%) of D.
Paul Jones, Jr.’s Average Monthly Compensation for sixty-five percent (65%).
     6.2 In the event a Participant is a Key Employee, payment of the
Supplemental Benefits described in Section 6.1 shall not commence until the
first day of the month immediately following the six (6) month anniversary of
the Participant’s Separation from Service (the “Payment Commencement Date”);
provided however, that on the Payment Commencement Date, the Company shall pay
to any such Participant an amount equal to the Supplemental Benefits that would
have otherwise been paid to such Participant but for the application of this
Section 6.2, plus interest at the prime rate as reported in the Wall Street
Journal per annum calculated from the date such payments would have otherwise
been made but for the application of this Section 6.2. If there is more than one
prime rate reported in the Wall Street Journal, the interest rate shall be based
upon the highest of such prime rates.
     6.3 Subject to compliance with the provisions of Article VII, a Participant
shall become vested in the benefit payable under Section 6.1 at the same time
that he becomes vested under the Retirement Plan.

7



--------------------------------------------------------------------------------



 



     6.4 Subject to compliance with the provisions of Article VII, a death
benefit shall be payable to a surviving spouse or other designated beneficiary
of the Participant if a death benefit is payable under the terms of the
Retirement Plan. Such death benefit shall be computed using the same factors and
assumptions used to compute the applicable death benefit under the Retirement
Plan and shall be paid in the same form as such death benefit, except that the
amount of the death benefit shall be computed with respect to the amount of the
benefit the Participant accrues under this Plan. Notwithstanding the preceding
provisions of this Section 6.4, in the event that, regardless of his age, D.
Paul Jones, Jr. shall die after February 1, 2001, but before he shall have
commenced receiving retirement benefits under Section 6.1 hereof, and is
survived by a spouse, his spouse shall be entitled to a death benefit payable
monthly for the remainder of her life calculated as set forth in the last
sentence of Section 6.1.
ARTICLE VII
Covenant Not to Compete, Non-Solicitation,
Non-Disclosure and Forfeiture
     7.1 As a condition of participation in the Plan, Employee agrees with the
Company and his Employing Company as follows:
          (a) While Employee is employed by any Employing Company, Employee will
devote his or her entire time, energy and skills to the service of the Employing
Company. Such employment shall be at the will and the pleasure of the board of
directors of each Employing Company.
          (b) Employee will not, during the term of his or her employment with
an Employing Company, and after termination for any reason of his or her
employment with an Employing Company, directly or indirectly, either
individually or as a stockholder, director, officer, consultant, independent
contractor, employee, agent, member or otherwise of or through any corporation,
partnership, association, joint venture, firm, individual or otherwise
(hereinafter “Firm”), or in any other capacity:
               (i) Carry on or engage in a business like or similar to any
business engaged in by the Employing Company in any territory in which the
Employing Company has been or is conducting business;
               (ii) Solicit or do business with any customer of the Employing
Company; or
               (iii) Solicit, directly or indirectly, any employee of any
Employing Company to leave their employment with the Employing Company for any
reason. For purposes of this Agreement, the Employing Company and Employee agree
that Employee shall be deemed to have solicited an employee in violation of this
Agreement if such employee is hired by Employee or his or her Firm within six
(6) months of Employee’s last employment date with any Employing Company.
          (c) During the term of his or her employment with an Employing Company
and thereafter, Employee shall not divulge, or furnish or make accessible to any
third party, company, corporation or other organization (including, but not
limited to, customers, competitors or governmental agencies), without the
Company’s prior written consent, any trade secrets, customer

8



--------------------------------------------------------------------------------



 




lists, information regarding customers, or other confidential information
concerning any Employing Company or its business, including without limitation
confidential methods of operation and organization, trade secrets, confidential
matters related to pricing, markups, commissions and customer lists.
     7.2 In the event of a breach by Employee of all or any part of the
provisions of subdivisions (b) or (c) of Section 7.1, the Employee shall
immediately forfeit all rights to all benefits under this Plan and the Company
shall be entitled to receive from the Employee an amount equal to all benefits
previously paid to Employee.
     7.3 In the event of a breach or threatened breach by Employee of all or any
part of the provisions of subdivisions (b) of Section 7.1 within the two-year
period following his termination of employment or (c) of this Section 7.1 at any
time, the Company shall in addition to any remedies that may be applicable under
Section 7.2, be entitled to a preliminary and permanent injunction restraining
Employee from such breach without limiting any other rights or remedies
available to the Company for such breach or threatened breach. The two-year
period during which the Company shall be entitled to an injunction for breach or
threatened breach of subdivisions (b) of Section 7.1 shall be extended by any
period of time during which Employee is in default of the covenants contained in
this Article VII.
     7.4 Employee specifically recognizes and affirms that each of the covenants
contained in subdivisions (b) and (c) of this Section 7.1 is a material and
important term of this Plan which has induced the Company to permit Employee to
participate in this Plan, and Employee further agrees that should all or any
part or application of subdivisions (b) or (c) of Section 7.1 of this Plan be
held or found invalid or unenforceable for any reasons whatsoever by a court of
competent jurisdiction in an action between Employee and the Company, such
invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Company shall be entitled to rescind (but not obligated to do so)
all benefits under Article VI granted to Employee under this Plan. If Employee
has been paid benefits under this Plan, the Company shall be entitled to receive
from Employee an amount equal to all benefits paid to Employee.
     7.5 Notwithstanding any provision to the contrary herein contained,
Section 7.1(b) shall not apply:
          (a) Upon the involuntary termination of the Employee’s employment by
an Employing Company other than for Cause within one (1) year following a Sale
of the Company; or
          (b) Upon the voluntary termination of employment by the Employee for
any reason within the thirty (30) day period immediately after the one (1) year
period following a Sale of the Company.
For purposes of this Agreement, “Cause” shall mean (i) a willful and material
violation of applicable banking laws and regulations, (ii) dishonesty,
(iii) theft, (iv) fraud, (v) embezzlement, (vi) commission of a felony or a
crime involving moral turpitude, (vii) substantial dependence or addiction to
alcohol or any drug, (viii) conduct disloyal to an Employing Company or its
affiliates, or (ix) willful dereliction of duties or disregard of lawful
instructions or directions of the officers of directors of an Employing Company
or its affiliates relating to a material matter.

9



--------------------------------------------------------------------------------



 



For purposes of this Article, “Sale of the Company” shall mean, for this
purpose, (i) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
either the then outstanding shares of common stock of the Company (the
“Outstanding Common Stock”) or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”), or (ii) consummation by the
Company of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company, unless,
following such acquisition of beneficial ownership or transaction, (a) more than
60% of the then outstanding shares of common stock of the Person resulting from
such reorganization, merger or consolidation, or (b) more than 60% of the then
outstanding shares of common stock of the Person acquiring such beneficial
ownership or assets, and the combined voting power of the then Outstanding
Voting Securities of such Person entitled to vote generally in the election of
directors of such Person, is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such acquisition or transaction, in
substantially the same proportions as their ownership of Outstanding Common
Stock and Outstanding Voting Securities prior to such event.
ARTICLE VIII
Nature of Employer Obligation and Participant Interest
     8.1 A Participant, his beneficiary, and any other person or persons having
or claiming a right to payments under this Plan shall rely solely on the
unsecured promise of the Company set forth herein, and nothing in this Plan
shall be construed to give a Participant, beneficiary, or any other person or
persons any right, title, interest, or claim in or to any specific assets, fund,
reserve, account, or property of any kind whatsoever owned by the Company or in
which it may have any right, title, or interest now or in the future; but a
Participant shall have the right to enforce his or her claim against the Company
in the same manner as any unsecured creditor.
     8.2 All amounts paid under this Plan shall be paid in cash from the general
assets of the Company. Benefits shall be reflected on the accounting records of
the Company but shall not be construed to create, or require the creation of, a
trust, custodial or escrow account. Nothing contained in this Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust or a fiduciary relationship of any kind between the Company and an
employee or any other person. Neither the employee or a beneficiary of an
employee shall acquire any interest greater than that of an unsecured creditor.
     8.3 Any Supplemental Benefits payable under this Plan shall be independent
of, and in addition to, any other benefits or compensation of any sort, payable
to or on behalf of the Participant under or pursuant to any other arrangement
sponsored by the Company or any other agreement between the Company and the
Participant.
ARTICLE IX
Miscellaneous Provisions
     9.1 Neither the Participant, his beneficiary, nor his legal representative
shall have any rights to commute, sell, assign, transfer or otherwise convey the
right to receive any payments hereunder, which payments and the rights thereto
are expressly declared to be nonassignable and

10



--------------------------------------------------------------------------------



 



nontransferable. Any attempt to assign or transfer the right to payments of this
Plan shall be void and have no effect.
     9.2 This Plan may be amended, modified, or terminated by the Board of
Directors in its sole discretion at any time and from time to time; provided,
however, that no such amendment, modification, or termination shall impair any
rights to benefits under the Plan prior to such amendment, modification, or
termination. The Plan may also be amended or modified by the Administrative
Committee if such amendment or modification does not involve a substantial
increase in cost to the Company.
     9.3 It is expressly understood and agreed that the payments made in
accordance with the Plan are in addition to any other benefits or compensation
to which a Participant may be entitled or for which he may be eligible, whether
funded or unfunded, by reason of his employment by an Employing Company.
     9.4 The Company shall deduct from each payment under the Plan the amount of
any tax (whether federal, state or local income taxes, Social Security taxes or
Medicare taxes) required by any governmental authority to be withheld and paid
over by the Company to such governmental authority for the account of the person
entitled to such distribution.
     9.5 No provision of this Plan shall be construed to affect in any manner
the existing rights of an Employing Company to suspend, terminate, alter, or
modify, whether or not for cause, the employment relationship of the Participant
and an Employing Company.
     9.6 In making any distribution to or for the benefit of any minor or
incompetent person, the Administrative Committee in its sole discretion, may,
but need not, direct such distribution to be made to a legal or natural guardian
or other relative of such minor or court appointed committee of such
incompetent, or to any adult with whom such minor or incompetent temporarily or
permanently resides, and any such guardian, committee, relative or other person
shall have full authority and discretion to expend such distribution for the use
and benefit of such minor or incompetent. The receipt of such guardian,
committee, relative or other person shall be a complete discharge of the Company
without any responsibility on its part or on the part of the Administrative
Committee to see to the application thereof.
     9.7 In the event that any provision of this Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions hereof, and this Plan shall be construed and enforced as if
such illegal and invalid provisions had never been set forth herein.
     9.8 This Plan, and all its rights under it, shall be governed by and
construed in accordance with the laws of the State of Alabama except to the
extent preempted by federal law pursuant to ERISA.
     9.9 This Plan shall be binding upon the Company, its assigns, and any
successor which shall succeed to substantially all of its assets and business
through merger, consolidation or acquisition.
     9.10 Section 409A of the Code, as added by the American Jobs Creation Act
of 2004 (AJCA), substantially revised the requirements applicable to certain
deferred compensation

11



--------------------------------------------------------------------------------



 



arrangements. This Plan is intended to comply, and to be operated in all
respects in compliance, with the requirements of Section 409A of the Code and
all Internal Revenue Service rulings, Treasury regulations or other
pronouncements or guidance implementing or interpreting its provisions. All
provisions of this Plan shall be interpreted or construed so as to meet the
requirements of Section 409A of the Code and all Treasury regulations, rulings
and other pronouncements or guidance thereunder and no action, amendment or
termination of the Plan shall be effective to the extent it would cause the Plan
to violate the requirements of Section 409A of the Code. In the event subsequent
Treasury regulations, Internal Revenue Service rulings or other pronouncements
or guidance interpreting or implementing the provisions of Section 409A of the
Code affect any provisions of this Plan, this Plan shall be amended, as
necessary, to comply with such regulation, ruling or other pronouncement or
guidance; and, until adoption of any such amendment, the provisions hereof shall
be construed and interpreted, to the extent possible, to comply with the
applicable provisions of such regulation, ruling or other pronouncement or
guidance. No such amendment to the Plan shall be considered prejudicial to any
interest of a Participant or beneficiary hereunder.
(Signature Page Follows)

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Plan has been executed as of this ___ day of
                    , 2006.

                      ATTEST:       COMPASS BANCSHARES, INC.    
 
                   
By:
          By:        
 
 
 
         
 
   
Its:
          Its:        
 
 
 
         
 
   

13



--------------------------------------------------------------------------------



 



Exhibit – A
Compass Bancshares, Inc.
Special Supplemental Retirement Plan
Name
1. D. Paul Jones, Jr.
2. Charles E. McMahen (Mr. McMahen commenced receiving Supplemental Benefits
under the Plan on                                         , and therefore, the
provisions of the Plan in existence before the effective date of this amendment
and restatement shall continue to apply to the distribution of Mr. McMahen’s
Supplemental Benefits).

14